UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) January 30, 2012 Finotec Group, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 76-0251547 (State or Other Jurisdiction Incorporation) (IRS Employer Identification No.) 228 East 45th Street, Suite 1801, New York NY (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code N/A (Former Name or Former Address, if Changed Since Last Report) Item 2.01 On November 21, 2011, Finotec Group, Inc. (“Finotec”) completed the sale of the Activity of Finologic, a subsidiary of Finotec to 360T Trading Networks (“360T”), one of the leading providers of web-based trading technologies for Over-The-Counter financial instruments. Finotec believes that selling the technology activity of Finologic to 360T will allow it to concentrate and grow its core business of providing service and Forex execution to its institutional and retail customers. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 30, 2012 Finotec Group, Inc. By: /s/ Didier Essemini Name: Didier Essemini Title: President
